DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9/ 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US 2011/0057750 [Suzuki] or Wieloch US 5,33,2986 A [Wieloch], and further in view of Hozol et al. EP 3l 85272 Al [Hozol].
Regarding claims 1/ 5/ 8, Suzuki teaches an overload relay (100; Fig. 1), comprising: an electromagnetic activation path comprising a single coil (9, par. [94]; fig. 6 shows a single coil unit) and an armature (6) that, in operation, moves movable contacts (4a, 4b) between set and tripped states (par. [12]) with respect to stationary contacts (15), a magnet (permanent magnet 8) to hold the armature (6) in the set state (Fig. 13), wherein for tripping, the coil (trip coil 9b) produces a coil magnetic flux to overcome a magnetic flux of the magnet (8, par. [115]) to release the armature (6, par. [115]) to the tripped state (par. [115]) under the influence of a spring (16; see par. [0116]); and a mechanical activation path comprising a manually operated reset member (reset member 13) that causes the armature (6) to move between the tripped and set states (Fig. 17; see also par. [0117]); wherein the electromagnetic activation path and the mechanical activation path can both move the armature between the set and tripped states 
Suzuki discloses the claimed invention but Suzuki does not teach or silent about circuitry is provided comprising an automation controller, and a first path through an h-bridge for energizing the coil from tripping, and a second path through the h-bridge for energizing the coil for setting, and wherein control circuitry is provided for remote control of the overload relay under commands from an external device, the control circuitry comprising communications circuitry allowing the overload relay to be networked and receive and/or send data. 
Hozol teaches that the circuitry comprises a first path through an h-bridge for energizing the coil from tripping (see 11, figs. 2-4; paragraphs [0005/0007/0029]), and a second path through the h-bridge for energizing the coil for setting (see 11, figs. 2-4; paragraphs [0005/0007/0029]); and the control circuitry comprising communications circuitry allowing the overload relay to be networked and receive and/or send data [Figs. 1-4 show communications circuitry and automation allowing the coil 3 to be networked and receive and/or send data]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Suzuki relay to have  a control circuitry as taught by Hozol
Regarding claims 1/ 5, Wieloch teaches an overload relay (24; Fig. 2, 3), comprising: an electromagnetic activation path comprising single coil (34) and an armature (42) that, in operation, moves movable contacts (22) between set and tripped states (figs. 3 and 5) with respect to stationary contacts (22), a magnet (40) to hold the armature (42) in the set state (Fig. 3-4), and wherein for tripping the armature (42), the single coil (34) produces a coil magnetic flux to overcome a magnet magnetic flux (the actuator bar 42 may also be moved to the tripped position by current flow through coil 34 which generates a magnetic field in yoke member 60 and follower 66 opposite to that generated by permanent magnet 40. This current, provided by the overload sensing circuitry 28, electrically breaks the magnetic attraction between the yoke member 60 and the first end 46 of the actuator bar 42 also allowing it to move the tripped position, Col. 6) of the magnet (40) to release the armature (42) to the tripped state (Fig. 5) under the influence of a spring (68); and a mechanical activation path comprising a manually operated reset member (52) that causes the armature (42) to move between the tripped and set states (see Fig. 6 and col. 7, lines 6 to 20); wherein the electromagnetic activation path and the mechanical activation path can both move the armature between the set and tripped states without selection of a tripping mode of operation (see figures 3/5/7, no selection of a tripping mode is shown; see the disclosure of the trip free function on col. 7, lines 21 to 34 and in Fig. 7-8); and wherein when the coil (34) is energized to produce the coil magnetic flux to overcome magnet magnetic flux of the magnet (40), manual operation of the reset member will not cause resetting of the armature to the set state (see the disclosure of the trip free function on col. 7, lines 21 to 34). 
Wieloch discloses the claimed invention but Wieloch does not teach or silent about an automation controller, and a circuitry is provided comprising a first path through an h-bridge for energizing the coil from tripping, and a second path through the h-bridge for energizing the coil 
Hozol teaches that the circuitry comprises a first path through an h-bridge for energizing the coil from tripping (see 11, figs. 2-4; paragraphs [0005/0007/0029]), and a second path through the h-bridge for energizing the coil for setting (see 11, figs. 2-4; paragraphs [0005/0007/0029]); and the control circuitry comprising communications circuitry allowing the overload relay to be networked and receive and/or send data [Figs. 1-4 show communications circuitry and automation allowing the coil 3 to be networked and receive and/or send data]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wieloch relay to have a control circuitry as taught by Hozol to ensure proper and accurate performance when an overload occurs.
Regarding claims 2/ 16/ 17, Suzuki teaches the mechanical activation path comprises a trip prevention spring (14) having characteristics that prevent the reset member overcoming the coil when the coil is energized or wherein when the coil is energized to overcome the magnet, manual operation of the reset member will not cause resetting of the armature to the set state (paragraph 124 teaches if the reset bar 13 is rotated 900 counterclockwise, the reset bar 13 is engaged with a projection 1j provided on the rib 1i of the case 1. Thus, the reset bar 13 is not pushed back as it is by the repulsion of the reset bar spring 14. So that can be done while the coil 9b is energized as well).
Regarding claims 3/ 18, Suzuki 
Regarding claims 4-5/ 7/ 13/ 14/ 19-20, Suzuki discloses the claimed invention and discloses de-energizing the coil after movement of the armature from the trip state to the set state [inherent property] but Suzuki does not teach or silent about a control circuitry coupled to the coil to control energization of the coil, and wherein the control circuitry is configured to de-energize the coil after movement of the armature from the trip state to the set state, and from the set state to the trip state the control circuitry is configured to pulse width modulate energization of the coil to ensure that the magnet is overcome by the coil for electromagnetically tripping the relay. 
Hozol teaches (paragraphs [0007], [0026]- [0039] of the specification, Figures 1-4) a relay control circuit 7 which pulse width modulates the excitation of the coil 3 so that the coil 3 is excited to electromagnetically trip the relay. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider the pulse width modulation as taught by Hozol to ensure that the permanent magnet attraction is overcome by the coil magnetic field to electromagnetically trip the relay.
Regarding claim 6, Hozol teaches that each of the H-bridge paths comprises a capacitor to permit tripping and setting in case of loss of input power (see 11, figs. 2-4; paragraphs [0007/0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Suzuki relay to have a control circuitry as taught by Hozol to ensure proper and accurate performance when an overload occurs.
Regarding claim 8, Wieloch discloses the following (col. 4, line 10-col. 8, line 24, Figs. 1-8): an overload relay 24 comprising: an armature 42 which, in operation, moves movable 
Wieloch discloses the claimed invention but Wieloch does not teach or silent about an automation controller, and a circuitry is provided comprising a first path through an h-bridge for energizing the coil from tripping, and a second path through the h-bridge for energizing the coil for setting, and wherein control circuitry is provided for remote control of the overload relay under commands from an external device, the control circuitry comprising communications circuitry allowing the overload relay to be networked and receive and/or send data. 
Hozol teaches that the circuitry comprises a first path through an h-bridge for energizing the coil from tripping (see 11, figs. 2-4; paragraphs [0005/0007/0029]), and a second path through the h-bridge for energizing the coil for setting (see 11, figs. 2-4; paragraphs [0005/0007/0029]); and the control circuitry comprising communications circuitry allowing the overload relay to be networked and receive and/or send data [Figs. 1-4 show communications circuitry and automation allowing the coil 3 to be networked and receive and/or send data]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wieloch relay to have a control circuitry as taught by Hozol to ensure proper and accurate performance when an overload occurs.
Regarding claim 9, Suzuki teaches a spring to maintain the armature in a tripped state (see element 14, paragraph 124 teaches if the reset bar 13 is rotated 900 counterclockwise, the reset bar 13 is engaged with a projection 1j provided on the rib 1i of the case 1. Thus, the reset 
Regarding claim 15, Suzuki discloses (paragraphs [0088]-[0139], Figs. 1-22) an overload relay 100 (Fig. 1), an electromagnetic activation path comprising: an armature 6 which,  in operation,  moves  contacts (4a, 4b) between a set state and a tripped state (figures 14-15);  a magnet 8 for  holding the armature 6 in a set state (Fig. 13); and a coil 9 for overcoming the magnet 8 to release the armature 6 to the tripped state under the influence of the spring 16 (paragraph [0108] of the specification, Fig. 15); and a mechanical  activation path comprising  a manually operated reset member 13 that moves the armature 6 between a tripped state and a set state  (paragraph  [0117], Figure 17); wherein the armature 6 is bistable in the set state and the tripped state (figs. 13/15/17-20), and wherein both the electromagnetic activation path and said mechanical activation path are capable of moving the armature 6 between the set state and the  tripped state in the same physical configuration (figs. 13/15/17-20) and without selection of a tripping mode of operation (see Fig. 13-17; par. [121] teaches if current is supplied to the trip coil 9b from the current detection circuit, the contact mechanism 2 can trip without any problem. Therefore, the overload relay 100 according to the embodiment has a trip free function).
Suzuki discloses the claimed invention but Suzuki does not teach or silent about circuitry is provided comprising an automation controller, and a first path through an h-bridge for energizing the coil from tripping, and a second path through the h-bridge for energizing the coil for setting, and wherein control circuitry is provided for remote control of the overload relay under commands from an external device, the control circuitry comprising communications circuitry allowing the overload relay to be networked and receive and/or send data. 
Hozol teaches that the circuitry comprises a first path through an h-bridge for energizing the coil from tripping (see 11, figs. 2-4; paragraphs [0005/0007/0029]), and a second path through the h-bridge for energizing the coil for setting (see 11, figs. 2-4; paragraphs [0005/0007/0029]); and the control circuitry comprising communications circuitry allowing the overload relay to be networked and receive and/or send data [Figs. 1-4 show communications circuitry and automation allowing the coil 3 to be networked and receive and/or send data]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Suzuki relay to have  a control circuitry as taught by Hozol to ensure proper and accurate performance when an overload occurs.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837